1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    BENJAMIN GUTIERREZ,                       Case No.: 3:18-cv-02809-BTM-
                                   Plaintiff,   AHG
12
13    v.                                        ORDER DENYING MOTION TO
                                                REMAND, DENYING
14    ELI LILLY AND COMPANY and
                                                PLAINTIFF’S MOTION FOR
      JAYD HANNA,
15                                              ATTORNEY’S FEES, AND
                               Defendants.      GRANTING DEFENDANT
16
                                                HANNA’S MOTION TO DISMISS
17
                                                [ECF NOS. 6 & 12]
18
19
           Before the Court is Plaintiff’s Motion to Remand and for Attorneys’ Fees
20
     (ECF No. 6 (“Mot. to Remand”)) and Defendant Jayd Hanna’s Motion to Dismiss
21
     (ECF No. 12 (“Hanna’s Mot. to Dismiss”).) For the reasons set forth below, the
22
     Court DENIES Plaintiff’s Motion to Remand and for Attorneys’ Fees and GRANTS
23
     Defendant Hanna’s Motion to Dismiss.
24
                                     I. BACKGROUND
25
           Plaintiff filed suit against his former employer, Eli Lilly & Company (“Lilly”),
26
     and former co-employee, Jayd Hanna (“Hanna”), in the California Superior Court
27
     for claims related to his termination from Lilly. (ECF No. 1 (“Compl.”).) Plaintiff
28

                                                1
                                                                       3:18-cv-02809-BTM-AHG
1    alleges numerous violations of employment discrimination laws and one count of
2    defamation against Lilly. The only claim against Hanna is for defamation. (Id. at
3    ¶ 16–25.)          Plaintiff argues that Hanna defamed him by maliciously making
4    statements that he sexually harassed coworkers, (Id. at ¶¶ 12–13, 23), which led
5    to his termination from Lilly, (ECF No. 14 (“Pl.’s Reply”), 3:3–10).
6            Lilly removed the case on the basis of diversity jurisdiction. (ECF No. 1
7    (“Def.’s Notice of Removal”).) Hanna later consented to and joined in the removal.
8    (ECF No. 11 (“Hanna’s Notice of Joinder”).) The Court finds that Plaintiff is a
9    citizen of California. 1 Hanna is a citizen of California. (ECF No. 21 (“Hanna
10   Declaration”), ¶ 3.) Lilly is a citizen of Indiana. (Def.’s Notice of Removal, ¶¶ 7–
11   11.) Lilly argues that Hanna was fraudulently joined and that her citizenship should
12   be disregarded. (Id. at ¶ 6.) Plaintiff moved to remand this case to state court for
13   lack of subject matter jurisdiction.
14           The Court determined that Plaintiff’s complaint contained factual deficiencies
15   precluding the Court from properly reviewing the motions before it.                                             In his
16   defamation claim against Hanna, Plaintiff failed to identify the defamatory
17   statements at issue and provided no facts supporting his belief that Hanna made
18   the defamatory statements (1) at all, and (2) with malice. (ECF No. 20 (“Order”),
19   5:11–14.) On August 29, 2019, the Court ordered Plaintiff to amend his complaint
20   pursuant to Fed. R. Civ. P. 12(e) to resolve these factual deficiencies. (Id. at 5:14–
21   16.) The Court also ordered Plaintiff to file a statement specifying the state of his
22   citizenship. (Id. at 5:17–18.) The deadline was September 13, 2019. (Id. at 5:17–
23   18.) Plaintiff has filed nothing with the Court as of the date of this order.
24   //
25
26
     1 The Court ordered Plaintiff to submit a statement indicating the state of his citizenship. (ECF No. 20 (“Order”),
27
     5:17–18.) Plaintiff did not abide by the order. Nevertheless, the Court finds that Plaintiff is a citizen of California
28   based on his self-identification as a “resident of the State of California,” (Compl., ¶ 1), and because he did not
     rebut Lilly’s assertion that he is a citizen of California, (see Def.’s Notice of Removal, 2:19–3:2).


                                                                2
                                                                                                  3:18-cv-02809-BTM-AHG
1                                 II. MOTION TO REMAND
2    A. Legal Standard
3          A defendant may remove a case from state court only if there is original
4    federal court jurisdiction over the action. 28 U.S.C. § 1441(a). The basis of original
5    jurisdiction may be federal question or diversity jurisdiction. Id. § 1331, § 1332.
6    Federal courts have diversity jurisdiction over “all civil actions where the matter in
7    controversy exceeds the sum or value of $75,000 . . . and is between . . . citizens
8    of different States.” Id. § 1332(a). The citizenship of each defendant must be
9    different from the plaintiff’s citizenship. Owen Equip. & Erection Co. v. Kroger, 437
10   U.S. 365, 373 (1978). There is a “strong presumption against removal jurisdiction”
11   and a heavy burden on the defendant to establish removal is proper. Hunter v.
12   Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009) (quoting Gaus v. Miles,
13   Inc., 980 F.2d 564, 566 (9th Cir. 1992)).
14         A fraudulently joined, or “sham,” defendant is one who is used as a “device
15   to prevent an exercise of the [defendant’s] right of removal.” Wilson v. Republic
16   Iron & Steel Co., 257 U.S. 92, 94 (1921). The Court disregards a sham defendant
17   in determining whether there is complete diversity of citizenship. Morris v. Princess
18   Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). Defendants seeking removal
19   based on fraudulent joinder face a heavy burden. Grancare, LLC v. Thrower by
20   and through Mills, 889 F.3d 543, 548 (9th Cir. 2018) (“A defendant invoking federal
21   court diversity jurisdiction on the basis of fraudulent joinder bears a ‘heavy burden’
22   since there is a ‘general presumption against [finding] fraudulent joinder.’” (quoting
23   Hunter, 582 F.3d at 1046)). To establish fraudulent joinder, the removing party
24   must show either: “(1) actual fraud in the pleading of jurisdictional facts, or (2)
25   inability of the plaintiff to establish a cause of action against the non-diverse party
26   in state court.” Grancare, 889 F.3d at 548. Under the latter method, the defendant
27   must show that she “cannot be liable on any theory.” Id. (quoting Ritchey v. Upjohn
28   Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998)). This showing must be “obvious

                                                 3
                                                                        3:18-cv-02809-BTM-AHG
1    according to the settled rules of the state.”         Morris, 236 F.3d at 1067.         In
2    determining whether a defendant is fraudulently joined, the Court may “pierc[e] the
3    pleadings” and look beyond the allegations in the complaint. Id. at 1068 (citation
4    omitted).
5    B. Discussion
6          Plaintiff sues Hanna for defamation. (Compl., 7:1–9:12.) California law
7    defines defamation as either libel or slander. Cal. Civ. Code § 44. In his briefings,
8    Plaintiff clarifies that he sues under a slander theory.          (Pl.’s Reply, 3:3–10.)
9    “Slander is a false and unprivileged publication, orally uttered, . . . which . . . [t]ends
10   directly to injure [any person] in respect to his office, profession, trade or
11   business. . . .” Cal. Civ. Code § 46.
12         1. Defamatory Statement
13         To state a claim under California defamation law, Plaintiff must specifically
14   identify the defamatory statement.        Gilbert v. Sykes, 147 Cal.App.4th 13, 31
15   (2007). Plaintiff describes a number of sexual harassment complaints that were
16   discussed at his termination meeting. But he does not say which, if any, of those
17   statements were made by Hanna.             (See Compl., ¶ 12.)         Plaintiff has only
18   speculated as to the existence of defamatory statements but has not identified their
19   content. (See Pl.’s Reply, 3:3–10 (“Hanna made slanderous statements about the
20   Plaintiff both within and outside of the employment environment, statements which
21   caused Plaintiff to be wrongfully terminated. . . . The statements about him were
22   false and called into question his moral character and harmed his reputation. . . .”))
23   The Court ordered Plaintiff to identify the statements underlying his claim. (Order,
24   5:11–16.) Plaintiff did not respond to the order. Without pleading the specific
25   statements, Plaintiff fails to state a defamation claim against Hanna.
26         2. Plaintiff’s Belief That Hanna Defamed Him
27         Plaintiff also fails to connect Hanna to the sexual harassment complaints
28   made about him to Lilly. Plaintiff asserts his good faith belief that Hanna defamed

                                                 4
                                                                           3:18-cv-02809-BTM-AHG
1    him, but the only fact Plaintiff offers to support this is that Hanna once made a
2    comment about her own physical appearance at a work gathering. (Compl., ¶
3    14:16–21.)    The Court fails to see the nexus between this incident and the
4    complaints made to human resources. The Court ordered Plaintiff to provide facts
5    supporting his belief that Hanna made defamatory statements against him. (Order,
6    5:11–16.)    Plaintiff did not respond to the order.   Plaintiff has thus failed to
7    sufficiently allege that Hanna made any statements about Plaintiff, let alone
8    defamatory ones.
9         3. Plaintiff’s Allegation of Hanna’s Malice
10        Assuming arguendo that Plaintiff did state a defamation claim against
11   Hanna, Defendant asserts a common interest privilege shielding her from liability.
12   (Def.’s Notice of Removal, ¶¶ 18–22.)       When an absolute privilege exists, it
13   disposes of the underlying claim, permits the Court to “rightly conclude that no
14   cause of action had been stated against” the allegedly sham defendant, and
15   establishes fraudulent joinder. McCabe v. General Foods Corp., 811 F.2d 1336,
16   1339 (9th Cir. 1987). Under California law, “complaint[s] of sexual harassment by
17   an employee, without malice, to an employer based upon credible evidence” are
18   privileged. Cal. Civ. Code § 47(c). Though such statements are “absolutely
19   privileged,” a “triable issue” may exist as to whether the statements were made
20   with malice. Cruey v. Gannett Company, Inc., 64 Cal.App.4th 356, 369–70 (1998).
21        While Federal Rule of Civil Procedure 9(b) allows a plaintiff to allege malice
22   generally, the Court’s fraudulent joinder analysis hinges on whether the Plaintiff
23   could establish a cause of against Hanna in state court. Good v. Prudential Ins.
24   Co., 5 F.Supp.2d 804, 807 (N.D. Cal. 1998). Under California law, the plaintiff
25   “bears the burden of proving malice.” SDV/ACCI, Inc. v. A T & T Corp., 522 F.3d
26   955, 962 (9th Cir. 2008) (quoting Lundquist v. Reusser, 7 Cal.4th 1193, 1211
27   (1994)). “[M]alice is not inferred from the communication.” Cal. Civ. Code § 48.
28   The plaintiff must provide “specific facts” in support of an allegation of malice.

                                             5
                                                                     3:18-cv-02809-BTM-AHG
1    Martin v. Kearney, 51 Cal.App.3d 309, 312 (1975)) (“Actual facts of malice must
2    be alleged or be apparent from the communications themselves.’”).
3         Even if the Court applied the Rule 9(b) standard, Plaintiff would still fail to
4    meet it. To satisfy any general pleading requirement, a plaintiff must comply with
5    Rule 8 and the concomitant standards set forth by the Supreme Court in Twombly
6    and Iqbal. See Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007); Ashcroft v. Iqbal,
7    556 U.S. 662 (2009). Plaintiff does not meet even the general pleading standard
8    because he provides no evidence supporting Hanna’s malice. See, e.g., Kelley v.
9    Corr. Corp. of Am., 750 F.Supp.2d 1132, 1146–48 (E.D. Cal. 2010) (citing
10   Twombly, 550 U.S. 544; Iqbal, 556 U.S. 662).           Plaintiff merely states that
11   Defendants acted “with malice motivated by hatred or ill will” against him. (Compl.,
12   ¶ 23.) He provides no factual support for an otherwise bare legal conclusion.
13   Plaintiff did not allege any facts supporting Hanna’s purported malice after the
14   Court ordered him to do so. As a result, the common interest privilege completely
15   extinguishes any defamation claim against Hanna.
16        4. Lilly’s Notice of Removal
17        As a final matter, the Court addresses whether removal complied with the
18   procedural requirements of 28 U.S.C. § 1446. In his motion to remand, Plaintiff
19   argues that “the Notice of Removal is defective under 28 U.S.C. § 1446 because
20   one of the individually named Defendants, Jayd Hanna . . . was not joined in the
21   removal.” (Id. at 1:22–28.) Under § 1446, “all defendants who have been properly
22   joined and served must join in or consent to the removal of the action. 28 U.S.C.
23   § 1446(b)(2)(A). Lilly filed its notice of removal on December 13, 2018. (Def.’s
24   Notice of Removal.) Plaintiff did not serve Hanna with the complaint until January
25   2, 2019. (Mot. to Remand, Exh. 2.) Thus, Hanna was not properly served when
26   Lilly removed the case to federal court. In accordance with § 1446, Hanna’s
27   “absence from the removal notice did not render the removal notice defective.
28   Destfino v. Reiswig, 630 F.3d 952, 957 (9th Cir. 2011); see also Emrich v. Touche

                                              6
                                                                      3:18-cv-02809-BTM-AHG
1    Ross & Co., 846 F.2d 1190, 1193 n.1 (9th Cir. 1988). Additionally, the Court’s
2    finding that Hanna was fraudulently joined provides a separate basis for why she
3    was not required to consent to removal. § 1446(b)(2)(A). Nevertheless, Hanna
4    ultimately joined in the removal. (Hanna’s Notice of Joinder.) Lilly’s notice of
5    removal did not suffer from procedural defects.
6          5. Conclusion
7          Plaintiff fails to state a defamation claim against Hanna under the settled
8    laws of California. Even if he did state a claim, the common interest privilege would
9    dispose of it. Plaintiff failed to plead more facts after the Court afforded him the
10   opportunity to resolve the deficiencies of his complaint. As a result, the Court can
11   only conclude that Plaintiff does not have any additional facts to plead regarding
12   Hanna and thus cannot state any claim against her. The Court finds that Plaintiff
13   fraudulently joined Hanna to this case. Hanna’s citizenship is disregarded. Plaintiff
14   is a citizen of California and Lilly is a citizen of Indiana. There is complete diversity
15   of the parties. The amount in controversy exceeds $75,000. (Def.’s Notice of
16   Removal, 8:8–12:8 (citing 28 U.S.C. § 1446(c)(2)(A)–(B)).) The Court has diversity
17   jurisdiction over this action. The motion to remand is DENIED. Accordingly, the
18   motion for attorneys’ fees is also DENIED.
19                                  III. MOTION TO DISMISS
20   A. Legal Standard
21         Under the Federal Rules of Civil Procedure, a complaint must include “a
22   short and plain statement of the claim showing that the pleader is entitled to relief.”
23   Fed. R. Civ. P. 8(a)(2). Rule 8 does not require “‘detailed factual allegations,’ but
24   it demands more than an unadorned, the-defendant-unlawfully-harmed-me
25   accusation.” Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). A
26   pleading must go beyond “labels and conclusions” or “a formulaic recitation of the
27   elements of a cause of action.” Id. (quoting Twombly, 550 U.S. at 555). A
28   complaint    that   “tenders    ‘naked   assertion[s]’   devoid   of     ‘further   factual

                                                7
                                                                            3:18-cv-02809-BTM-AHG
1    enhancement’” fails to satisfy Rule 8’s pleading standard. Id. (quoting Twombly,
2    550 U.S. at 557); see also Sollberger v. Wachovia Securities, LLC, 2010 WL
3    2674456, at *3 (S.D. Cal. June 30, 2010) (explaining that a complaint fails as
4    “neither plain nor specific” under Rule 8(a) where “the facts do not support the
5    inferences Plaintiff makes”).
6          Under Federal Rule of Civil Procedure 12(b)(6), a district court may dismiss
7    a plaintiff's complaint if it lacks a “cognizable legal theory” or sufficient facts to
8    support a legal claim. Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th
9    Cir. 1988). When reviewing a motion to dismiss, the allegations of material fact in
10   the plaintiff's complaint are taken as true and construed in the light most favorable
11   to the plaintiff. Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir.
12   1995). Dismissal is appropriate only where “the complaint fails to state a claim to
13   relief that is plausible on its face.” Curry v. Yelp Inc., 875 F.3d 1219, 1224–25 (9th
14   Cir. 2017) (quoting Twombly, 550 U.S. at 570). A court may grant a motion to
15   dismiss without affording the plaintiff leave to amend if such amendment would be
16   futile. Jones v. Cmty Redevelopment Agency of City of L.A., 733 F.2d 646, 650
17   (9th Cir. 1984).
18   B. Discussion
19         Plaintiff’s defamation claim against Hanna fails under Rules 8 and 12. First,
20   under Rule 8, and as discussed with respect to remand, Plaintiff provides no facts
21   supporting otherwise bare legal conclusions. He offers no cognizable theory for
22   why he believes Hanna made sexual harassment complaints about him to Lilly.
23   The only support he provides for his good faith belief that Hanna defamed him is
24   a story about Hanna’s own perception of her appearance. (Compl., ¶ 14:16–21.)
25   This single fact falls far short of supporting the inferences Plaintiff makes. See
26   Sollberger, 2010 WL at *3. The Court identified this factual deficiency in the
27   complaint and gave Plaintiff the opportunity to resolve it to meet the Rule 8
28   standard. (Order, 5:8–16.) Plaintiff did not comply with the Court’s order. The

                                               8
                                                                       3:18-cv-02809-BTM-AHG
1    complaint fails under the Twombly and Iqbal Rule 8 standard. See Twombly, 550
2    U.S. 544; Iqbal, 556 U.S. 662.
3          Second, to state a defamation claim under California law, Plaintiff must
4    specifically identify the defamatory statements. Gilbert, 147 Cal.App.4th at 31.
5    Plaintiff did not specifically identify any statements made by Hanna, even after this
6    Court ordered him to do so. (Order, 5:11–16.) Plaintiff thus fails to state a
7    defamation claim against Hanna under Rule 12.
8          The claim fails under Rules 8 and 12. Plaintiff did not amend his complaint
9    after this Court ordered him to do so. (See Order.) The Court therefore agrees
10   with Hanna that granting Plaintiff leave to amend would be futile. (Hanna’s Mot. to
11   Dismiss, 7:1–7.)    Accordingly, Hanna’s Motion to Dismiss is GRANTED without
12   leave to amend.
13                                    IV. CONCLUSION
14         For the reasons set forth above, the Court DENIES Plaintiff’s Motion to
15   Remand and for Attorneys’ Fees (ECF No. 6) and GRANTS without leave to
16   amend Defendant Hanna’s Motion to Dismiss (ECF No. 12).
17
18   IT IS SO ORDERED.
19   Dated: September 25, 2019
20
21
22
23
24
25
26
27
28

                                               9
                                                                      3:18-cv-02809-BTM-AHG
